DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0039], top side of housing 1120 is mistyped.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for allowance:  claims 1 and 17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, DeVito et al (US 2010/0054842), does not teach “wherein an upper end of the tube is sized to be received within a circumference of a lipstick holder when aligned along an axis concentric to the lipstick holder, such that the upper end of tube is adapted to be circumscribed by the lipstick holder; wherein the sliding barrel is configured to remove a portion of lipstick within the lipstick holder when the sliding barrel is disposed within a tube of the lipstick holder; wherein the applicator configuration the sliding barrel is positioned between the extracted and retracted configurations so as to expose the portion of lipstick for selective application” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, DeVito et al (US 2010/0054842), does not teach “inserting the upper end of the tube into the lipstick holder with the sliding barrel in the retracted position; sliding the tab such that the sliding barrel is moved to the extended configuration, wherein the extended configuration an upper end of the sliding barrel is exterior to the upper end of the tube and engages a portion of lipstick within the lipstick holder; rotating the housing about a horizontal axis thereof while in the extended configuration and maintaining a fixed position of the lipstick holder to the sliding barrel; extracting the portion of lipstick from the lipstick holder by transitioning the the sliding barrel into the retracted position” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification objection as discussed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754